                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 19-61373-CIV-ALTMAN/Hunt

POWERTEC SOLUTIONS
INTERNATIONAL, LLC,

       Plaintiff,
v.

DREW HARDIN;
PRECISION POWER, LLC; and
PRECISION REEL CABLE
AND SUPPLY, LLC,

      Defendants.
________________________________/

                                              ORDER

       THIS MATTER comes before the Court upon the Defendants’ Motion to Dismiss the

Plaintiff’s Complaint under Federal Rules of Civil Procedure 12(b)(2) and 12(b)(6) (“MTD”) [ECF

No. 5].1 The Court has carefully considered the parties’ briefing, the record, and the governing

law. For the following reasons, the Defendants’ Motion is GRANTED. The Plaintiff may file an

Amended Complaint by December 4, 2019.

                                           THE LAW

       Under Federal Rule of Civil Procedure 12(b)(2), a defendant may move to dismiss a claim

for lack of personal jurisdiction. “The determination of personal jurisdiction over a nonresident

defendant requires a two-part analysis by the federal courts.” Cable/Home Commc’n Corp. v.

Network Prods., Inc., 902 F.2d 829, 855 (11th Cir. 1990). First, the court must satisfy itself that

the exercise of personal jurisdiction comports with the forum state’s long-arm statute. See


1
 The Plaintiff, PowerTec Solutions International, LLC (“PowerTec”), filed its Response on July 24,
2019 (“Resp.”) [ECF No. 10], and the Defendants filed their Reply on August 13, 2019 (“Reply”)
[ECF No. 16].
                                                1
Proudfoot Co. World Headquarters L.P. v. Thayer, 877 F.2d 912, 919 (11th Cir.1989). Second,

the court must ensure that the exercise of jurisdiction is consistent with the requirements of the

Due Process Clause of the Fourteenth Amendment. See Posner v. Essex Ins. Co., Ltd., 178 F.3d

1209, 1214 (11th Cir. 1999). “Subjecting [a defendant] to jurisdiction in Florida comports with

due process so long as ‘minimum contacts exist between [the defendant] and Florida and

exercising jurisdiction does not offend traditional notions of fair play and substantial justice.” Id.

at 1220 (citations and quotations omitted).

       Under Florida law, “[a] plaintiff seeking to obtain jurisdiction over a non-resident

defendant initially need only allege sufficient facts to make out a prima facie case of

jurisdiction.” Id. at 1214 (citation omitted). “Plaintiff’s burden in alleging personal jurisdiction is

to plead sufficient material facts to establish the basis for exercise of such jurisdiction.” Future

Tech. Today, Inc. v. OSF Healthcare Sys., 218 F.3d 1247, 1249 (11th Cir. 2000). If a plaintiff

pleads sufficient “material facts” to support the exercise of personal jurisdiction, the burden then

shifts to the defendant to challenge the plaintiff’s allegations by affidavits or other competent

evidence. Id. at 1249. “When a nonresident defendant raises a meritorious defense to personal

jurisdiction through affidavits, documents or testimony,” the plaintiff must establish the propriety

of jurisdiction by affidavits, testimony, or other documents. Am. Airlines, Inc. v. Despegar.com

USA, Inc., No. 13-22773-CIV, 2014 WL 11880999, at *3 (S.D. Fla. May 14, 2014) (citations

omitted). In other words, the “district court must accept the facts alleged in the complaint as true,

to the extent that they are uncontroverted by the defendant’s affidavits.” See Cable/Home

Commc’n Corp., 902 F.2d at 855. But, where “the parties’ affidavit and deposition evidence

conflict, the district court must construe all reasonable inferences in favor of the plaintiff.” Id.




                                                   2
                                         THE FACTS

       PowerTec brought this action against the Defendants for “trade dress infringement under

the Lanham Act” and “for state law claims for tortious interference, fraud, unjust enrichment,

disgorgement, constructive trust, and breach of contract.” Compl. ¶ 1. PowerTec is a “technology

design and manufacturing company based in Hollywood, Florida,” while the Defendants are

“limited liability companies organized under the laws of Tennessee with their principal place of

business in Nashville, Tennessee.” Compl. ¶¶ 1, 4. PowerTec contends that it is an “international

leader” in the design, manufacture, and sale of direct current power devices and “other standby

power solutions.” Compl. ¶ 3. The Defendants are “sister companies” with common owners,

directors, and business goals who sell their products in Florida. Compl. ¶ 4. PowerTec hired Drew

Hardin in August 2013 and, shortly thereafter, promoted him to Vice President of Sales and

Marketing, where he remained until his resignation in “late 2018.” Compl. ¶ 10.

       PowerTec’s Complaint avers that, at some point before Hardin resigned, he “interfered

with PowerTec’s contracts and business relationships” by “re-negotiating contracts with

PowerTec’s existing customers in order to position [the Defendants] to illegally assume those

contracts once Hardin left PowerTec’s employ.” Compl. ¶ 19. PowerTec also contends that the

Defendants have been “manufacturing, marketing, promoting, offering for sale, and selling copies

of” certain PowerTec products. Compl. ¶ 21. Finally, PowerTec claims that Hardin registered a

website domain name—www.PowerTecSolutions.net—while he was still employed by PowerTec

and then “refused to assign the valuable domain name to PowerTec even though the domain name

was properly owned by PowerTec.” Compl. ¶ 20. According to the Complaint, PowerTec and

Hardin entered into a settlement agreement—as a part of which Hardin agreed to assign to

PowerTec the PowerTec domain name, and PowerTec, in turn, gave the Defendants a full release



                                               3
of all claims, known and unknown. Id. Despite this settlement, PowerTec says, the Defendants

have continued to infringe upon PowerTec’s trade dress. Compl. ¶¶ 30-32. The Defendants timely

moved to dismiss PowerTec’s Complaint. [ECF No. 5].

                                           ANALYSIS

A. Personal Jurisdiction

       In the Defendants’ view, PowerTec’s allegations that they sell their products in Florida,

that they “conduct business” in Florida, and that “some of the acts at issue” in this case occurred

in Florida are conclusory—and thus insufficient to establish a prima facie case for personal

jurisdiction. MTD at 7.

       PowerTec responds by citing paragraphs 4 and 5 of the Complaint, in which it avers that

the Defendants “sell their products . . . in the State of Florida” and that Hardin “conducts business

in the State of Florida including the Southern District of Florida.” Id. And, in its effort to adduce

additional allegations regarding the Defendants’ contacts with the State of Florida, PowerTec has

styled its Response as one verified “under penalty of perjury” by Janet Wallin, PowerTec’s Chief

Financial Officer. See Resp. at 8. These “newly discovered” contacts include allegations that the

Defendants sold the “infringing” products at a trade show in Orlando, Florida, in June of 2019. Id.

       In their Reply, the Defendants counter that the “newly discovered” allegations should have

been included in an amended complaint rather than incorporated in a response to a motion to

dismiss. In addition, the Defendants contest the very substance of Ms. Wallin’s allegations and

attempt to discredit her attestations through the filing of a separate affidavit, signed by Drew

Hardin himself. See generally Reply.

       As a general matter, when “the parties’ affidavit and deposition evidence conflict, the

district court must construe all reasonable inferences in favor of the plaintiff.” Cable/Home



                                                 4
Commc’n Corp., 902 F.2d at 855. That said: “If a plaintiff has overlooked an additional basis for

the court to exercise jurisdiction, it may always seek leave to amend. It cannot, however, raise new

bases for personal jurisdiction for the first time in a response to a motion to dismiss that plainly

fall outside the scope of the Complaint’s jurisdictional statement.” Heliocol USA, Inc. v. Berrios,

No. 609CV2045ORL31GJK, 2010 WL 11626617, at *2 (M.D. Fla. Feb. 16, 2010); Accord

McKally v. Perez, 87 F. Supp. 3d 1310, 1317 (S.D. Fla. 2015) (a complaint “may not be amended

by briefs in opposition to a motion to dismiss”).

        PowerTec’s Complaint is replete with precisely the kinds of vague and conclusory

allegations that, standing alone, do not suffice to establish a prima facie case of personal

jurisdiction. See Snow v. DirecTV, Inc., 450 F.3d 1314, 1318 (11th Cir. 2006) (bald allegation that

defendants “committed, and conspired to commit, acts . . . within the State of Florida” was

insufficient to establish a prima facie case of personal jurisdiction); Castillo v. Allegro Resort

Mktg., 603 Fed. App’x 913, 916 (11th Cir. 2015) (allegation that defendant had “contacts with

[Florida] 24/7 and 365 days a year” was, without more specific allegations, insufficient to establish

personal jurisdiction); Vision Int’l Prod. Inc. v. Liteco S.R.L., 06-61462-CIV, 2007 WL 9700539,

at *4 (S.D. Fla. Aug. 8, 2007) (allegation that defendants “have offered for sale and continue[] to

offer for sale in this District” infringing products was a “formulaic conclusory averment[]

insufficient to satisfy Plaintiff’s burden”).

        In short, the Court agrees that PowerTec’s Complaint should be dismissed without

prejudice under FED. R. CIV. P. 12(b)(2).2




2
 The Court offers no opinion as to whether Ms. Wallin’s attestations, if included in an amended
complaint, would be sufficient to establish personal jurisdiction over the Defendants.
                                                    5
B. The Defendants’ 12(b)(6) and “Release” Arguments

       Because the Court has given PowerTec an opportunity to amend its Complaint, it need not

now either reach the merits of the Defendants’ Rule 12(b)(6) arguments or delve into the

Defendants’ contention that PowerTec has “released” all claims against them. See MTD at 10-13.3

       Accordingly, the Court hereby

       ORDERS AND ADJUDGES as follows:

       1. The Defendants’ Motion to Dismiss [ECF No. 5] is GRANTED.

       2. PowerTec may file an Amended Complaint consistent with this Order by December 4,

           2019.

       DONE AND ORDERED in Fort Lauderdale, Florida, this 20th day of November 2019.




                                                    __________________________________
                                                    ROY K. ALTMAN
                                                    UNITED STATES DISTRICT JUDGE

cc:    counsel of record




3
 “Release,” however, is an affirmative defense that “cannot be determined from the face of the
complaint” and therefore “is not appropriate for [the Court] to consider” on a motion to dismiss.
See Perkins ex rel Estate of Perkins v. Ottershaw Investments Ltd., No. 04-22869-CIV, 2005 WL
3273747, at *3 (S.D. Fla. Sept. 30, 2005) (collecting cases).
                                               6
